       Case 3:21-cr-01217-JLS Document 56 Filed 07/20/21 PageID.195 Page 1 of 2




 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                         SOUTHERN DISTRICT OF CALIFORNIA
 7

 8                     (HONORABLE JANIS L. SAMMARTINO)
 9

     UNITED STATES OF AMERICA,  ) Criminal Case: 3:21-CR-01217-JLS
10                              )
              Plaintiff,        )
11                              ) ORDER
                                )
12                              )
         vs.                    )
13                              )
                                )
14                              )
     MARIA ARACELI ROMERO,      )
15                              )
     ANDRES CHRISTOPHER GARCIA, )
16   ARON ANTHONY ARIAS,        )
                                )
17            Defendants.       )
18
           The United States of America and defendants MARIA ARACELI
19

20   ROMERO, ANDRES CHRISTOPHER GARCIA, and ARON ANTHONY ARIAS
21
     jointly move to continue the motion hearing/trial setting set for July 23, 2021 at
22

23   1:30 p.m. The parties also jointly move to exclude time under the Speedy Trial
24
     Act, 18 U.S.C. § 3161(h)(7).
25

26
           For reasons stated in paragraph 3 of the joint motion, incorporated by

27   reference herein, the court finds the ends of justice served by granting the
28
       Case 3:21-cr-01217-JLS Document 56 Filed 07/20/21 PageID.196 Page 2 of 2




 1
     requested continuance outweigh the best interest of the public and the defendant in
 2   a speedy trial.
 3
             IT IS ORDERED that the joint motion is granted. The motion hearing/trial
 4

 5   setting shall be continued to September 10, 2021 at 1:30 p.m. Defendants shall file
 6
     acknowledgments of the new hearing date by August 20, 2021.
 7

 8           IT IS FURTHER ORDERED that the period of delay from the filing of the
 9
     joint motion until September 10, 2021, shall be excluded in computing the time
10
     within which the trial must commence under the Speedy Trial Act, 18 U.S.C. §
11

12   3161.
13
             IT IS SO ORDERED.
14

15   Dated: July 20, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28
